Case: 1:20-cv-00771-MWM-SKB Doc #: 10 Filed: 02/05/21 Page: 1 of 2 PAGEID #: 86

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
JERMEAL WHITE, : Case No. 1:20-cv-771
Plaintiff, : Judge Matthew W. McFarland
V.

WARDEN, RONALD ERDOS, et al.,

Defendants.

 

ORDER OVERRULING OBJECTION (Doc. 9), ADOPTING REPORT AND
RECOMMENDATION (Doc. 8), AND TERMINATING ACTION

 

This civil rights action under 42 U.S.C. § 1983 is before the Court upon the Report
and Recommendation (“Report”) (Doc. 8) entered by United States Magistrate Judge
Stephanie K. Bowman. In the Report, Magistrate Judge Bowman conducted a sua sponte
review of the amended complaint (Doc. 6) pursuant to 28 U.S.C. §§ 1915 and 1915A.
Based on that review, the Magistrate Judge recommended that the Court dismiss the
amended complaint for failure to state a claim upon which relief may be granted.
Plaintiff filed an Objection (Doc. 9) to the Report. This matter is ripe for review.

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Upon said review, the
Court finds that Plaintiff's Objection (Doc. 9) is not well-taken and is accordingly
OVERRULED. The Court ADOPTS the Report and Supplemental Report in their

entirety and rules as follows:
Case: 1:20-cv-00771-MWM-SKB Doc #: 10 Filed: 02/05/21 Page: 2 of 2 PAGEID #: 87

1. Plaintiff's amended complaint is DISMISSED WITH PREJUDICE
pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).

2. The Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) that for the
reasons stated in the Report and Recommendation (Doc. 8), which the
Court has adopted, an appeal from this Order would not be taken in good
faith and therefore deny plaintiff leave to appeal in forma pauperis. See
McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

3. This action is TERMINATED on the Court's docket.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT

Heh DISTRICT OF OHIO
HH WH dal

JUDGE MATTHEW W. McFARLAND

 
